                                                 1   LYSSA S. ANDERSON
                                                     Nevada Bar No. 5781
                                                 2   RYAN W. DANIELS
                                                     Nevada Bar No. 13094
                                                 3   KAEMPFER CROWELL
                                                     1980 Festival Plaza Drive, Suite 650
                                                 4   Las Vegas, Nevada 89135
                                                     Telephone: (702) 792-7000
                                                 5   Fax:        (702) 796-7181
                                                     landerson@kcnvlaw.com
                                                 6   rdaniels@kcnvlaw.com

                                                 7   Attorneys for Defendants Joseph Lombardo,
                                                     and Las Vegas Metropolitan Police Department
                                                 8

                                                 9
                                                                                           UNITED STATES DISTRICT COURT
                                                10
                                                                                               DISTRICT OF NEVADA
                                                11
                                                     DAVID ADAME-REYES,                                   CASE NO.:   2:20-cv-00262-APG-VCF
                                                12
                                                                             Plaintiff,                   STIPULATION, REQUEST AND ORDER
                                                13   vs.                                                   EXTENDING TIME TO ANSWER OR
                                                                                                               OTHERWISE RESPOND TO
                                                14   JOSEPH LOMBARDO, in his Individual                        PLAINTIFF’S COMPLAINT
                                                     Capacity and in his Official Capacity as Sheriff
                                                15   of the Las Vegas Metropolitan Police                             (First Request)
                                                     Department; LAS VEGAS METROPOLITAN
                                                16   POLICE DEPARTMENT,

                                                17                           Defendants.

                                                18

                                                19              Defendants Joseph Lombardo and Las Vegas Metropolitan Police Department

                                                20   (hereinafter “LVMPD Defendants”), by and through their counsel, Kaempfer Crowell, and David

                                                21   Adame-Reyes (“Plaintiff”), by and through his counsel, Holland & Hart, respectfully submit this

                                                22   Stipulation, Request and Order Extending Time to Answer or Otherwise Respond to Plaintiff’s
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive
KAEMPFER CROWELL

                           Suite 650




                                                23   Complaint (the “Stipulation”). This Stipulation is made in accordance with LR IA 6-1, LR IA 6-

                                                24   2, and LR II 7-1 of the Local Rules of this Court. This is the first request for an extension of


                                                     2509574_1.doc 6943.48
                                                                                                                                           Page 1 of 2
                                                 1   time to file an answer or otherwise respond to Plaintiff’s Complaint.

                                                 2              LVMPD Defendants were served with Plaintiff’s Complaint on February 10, 2020. The

                                                 3   instant extension is requested as LVMPD Defendants’ Counsel requires additional time to

                                                 4   prepare a responsive pleading to the Plaintiff’s Complaint.

                                                 5              Upon agreement by and between all the parties hereto as set forth herein, the undersigned

                                                 6   counsel respectfully request an extension of time, up to and including March 12, 2020, for the

                                                 7   LVMPD Defendants to file an answer or otherwise respond to Plaintiff’s Complaint.                By

                                                 8   entering into this Stipulation, none of the parties waive any rights they have under statute, law or

                                                 9   rule with respect to Plaintiff’s Complaint.

                                                10              DATED this 27th day of February, 2020.

                                                11   KAEMPFER CROWELL                                     HOLLAND & HART

                                                12

                                                13
                                                     By:      /s/ Lyssa S. Anderson                       By:   /s/ Ryan A. Semerad
                                                              LYSSA S. ANDERSON                                 J. STEPHEN PEEK
                                                14            Nevada Bar No. 5781                               Nevada Bar No. 1758
                                                              RYAN W. DANIELS                                   RYAN A. SEMERAD
                                                15            Nevada Bar No. 13094
                                                              1980 Festival Plaza Drive, #650                   Nevada Bar No. 14615
                                                16            Las Vegas, Nevada 89135                           9555 Hillwood Dr., 2nd Floor
                                                              Attorneys for Defendants Joseph                   Las Vegas, NV 89134
                                                17            Lombardo and Las Vegas                            Attorneys for Plaintiff
                                                              Metropolitan Police Department
                                                18                                                  ORDER

                                                19                                                   IT IS SO ORDERED.

                                                20

                                                21                                                   UNITED STATES MAGISTRATE JUDGE

                                                                                                     Dated:     3-6-2020
                                                22
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive
KAEMPFER CROWELL

                           Suite 650




                                                23

                                                24


                                                     2509574_1.doc 6943.48
                                                                                                                                               Page 2 of 2
